
	

115 HR 553 RH: To redesignate Gravelly Point Park, located along the George Washington Memorial Parkway in Arlington County, Virginia, as the Nancy Reagan Memorial Park, and for other purposes.
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		House Calendar No. 192
		115th CONGRESS2d Session
		H. R. 553
		[Report No. 115–1031]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2017
			Mr. Jody B. Hice of Georgia introduced the following bill; which was referred to the Committee on Natural Resources
		
		November 16, 2018Additional sponsors: Mr. Pittenger, Mr. Turner, Mr. Gallagher, Mr. Gohmert, Mr. Issa, Mr. Babin, Mr. Westerman, Mr. Zeldin, Mr. Brat, Mr. Hensarling, Mr. Meadows, Mr. Cole, Mr. Poliquin, Mr. Gosar, Mr. Rothfus, Mr. LaHood, Mr. Graves of Georgia, Mr. Roe of Tennessee, Mr. Hudson, Mr. Walker, Mr. Lamborn, Mr. Allen, Mr. Roskam, Mr. Wittman, Mr. McClintock, Mr. Wilson of South Carolina, Mr. Rokita, Mr. Kelly of Pennsylvania, Mrs. Comstock, Mrs. Black, Mrs. Walorski, Mr. Carter of Georgia, Mr. Collins of Georgia, Mr. Loudermilk, Mr. Goodlatte, Mr. Austin Scott of Georgia, Mr. Messer, Mr. Garrett, Mr. Griffith, Mr. Renacci, Miss González-Colón of Puerto Rico, Mr. Ferguson, Mr. Ratcliffe, Mr. Taylor, Mrs. Radewagen, Mr. DesJarlais, Mr. Palmer, Mr. Bridenstine, Mr. Rouzer, Mr. Johnson of Louisiana, Mr. Webster of Florida, and Mr. Hill
			
			November 16, 2018
			Referred to the House Calendar and ordered to be printed
		
		A BILL
		To redesignate Gravelly Point Park, located along the George Washington Memorial Parkway in
			 Arlington County, Virginia, as the Nancy Reagan Memorial Park, and for
			 other purposes.
	
	
 1.RedesignationGravelly Point Park, located along the George Washington Memorial Parkway in Arlington County, Virginia, shall be redesignated as the Nancy Reagan Memorial Park.
 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to Gravelly Point Park shall be deemed to be a reference to the Nancy Reagan Memorial Park.
		
	
		November 16, 2018
		Referred to the House Calendar and ordered to be printed
